Citation Nr: 1532585	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-27 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for status post septoplasty with chronic sinusitis. 

3.  Entitlement to a rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for depression, granted an increased rating of 10 percent for status post septoplasty with chronic sinusitis (herein sinusitis), and denied a rating in excess of 30 percent for migraine headaches (herein migraines).  

The Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for depression as encompassing entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety disorder, and PTSD, regardless of the precise diagnosis. 

The claim was remanded by the Board for additional development in May 2014.  Unfortunately, as further development is necessary, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2014 remand, the Board explained that the Veteran had been diagnosed with depression, anxiety disorder, and PTSD since the institution of the claim and requested that a VA examination and etiology opinion be obtained.  In an April 2015 VA examination, the examiner found no evidence of a current acquired psychiatric disability, and therefore, did not provide an etiology opinion.  
However, the Board notes that since depression, anxiety disorder, and PTSD have been diagnosed since the institution of this claim in March 2007, an etiology opinion must be obtained unless the examiner concludes that those diagnoses were improper and can explain why.  Such an opinion is not of record.  As such, the Board finds that a new VA examination and etiology opinion must be obtained in order to determine whether any acquired psychiatric disability diagnosed since March 2007 is etiologically related to service or is proximately related to a service-connected disability.  

VA treatment records contain a November 2014 letter from the Veteran to his physician stating that he was treated in September 2014 at the Northeast Georgia Medical Center ER for headaches.  Then, during an April 2015 VA sinusitis examination, the Veteran reported that he was hospitalized in 2012 in Newton Medical Center and in September 2014 at North East Georgia Medical Center.  The claims file does not contain any treatment records from either facility, and they must be obtained and considered.  See 38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of private treatment).  

Finally, all outstanding records of ongoing VA treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment in 2012 at Newton Medical Center and in September 2014 at the Northeast Georgia Medical Center.  See November 2014 VA treatment record; see also April 2015 VA sinusitis examination.

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Then schedule the Veteran for a VA psychiatric examination.  The examiner should review the virtual claims folder and note such review in the examination report or in an addendum.  

The examiner should then provide an opinions as to:

(a) Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any psychiatric disability diagnosed since March 2007, including depression, anxiety disorder, and PTSD, had its onset in service or is the result of a disease or injury in service.  If the examiner finds that any diagnosis made throughout the appeal was improper at the time it was made, a thorough explanation should be provided as to why such a diagnosis was erroneous.  

(b) Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any acquired psychiatric disability diagnosed since March 2007, including depression, anxiety disorder, and PTSD, was either (1) proximately caused by or (2) aggravated beyond the normal course of the condition by his service-connected disabilities.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

4.  Then readjudicate the issues on appeal and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

